Case 3:19-cr-00016-GMG-RWT Document17 Filed 04/10/19 Page 1of7 PagelD #: 45

FE FILED
APR 10 2019 United States Department of Justice

U.S. DISTRICT COURT-WVND William J. Powell
MAITINSBURG, WV 26401 United States Attorney
United States Attorney's Office
Northern District of West Virginia

 

 

March 20, 2019

Michael Santa Barbara
518 W. Stephen Street
Martinsburg, WV 25401

In re: United States v. Benjamin Riley Campbell
Dear Mr. Santa Barbara:

This will confirm conversations with you concerning your client, Benjamin Riley Campbell,
(hereinafter referred to as “Defendant”). All references to the “Guidelines” refer to the guidelines
established by the United States Sentencing Commission, effective November 1, 1987, as amended.

It is agreed between the United States and your client as follows:

dl. Defendant will plead guilty to Count Two of the above-referenced Indictment, charging
him with Possession of Child Pornography, in violation of Title 18, United States Code, Section
2252A(a)(5)(B).

2. The maximum penalty to which Defendant will be exposed by virtue of his plea of guilty,
as stated in paragraph | above is: imprisonment for a period of 20 years, a fine of $250,000.00, and a a

of at least 5 years and up to a lifetime of supervised release Purnutrd Plé S E S2A vO
Dy MB) by
It is further understood by Defendant that there is a special mandatory ass ent of $100.00 (18

U.S.C. § 3013) per felony conviction which must be paid within 40 days following entry of his plea by
money order or certified check to the United States District Court. It is also understood that Defendant
may be required by the Court to pay the costs of his incarceration, supervision, and probation. Finally,
Defendant is aware that, unless he is determined to be indigent, he will be required to pay an additional

My Ct lt 4/2/14

 

 

 

 

Benjamin Riley Campbell Date
Defendant
EAL oo “J = / ?
/ ®fichael Santa Barbara, Esq. Date

Counsel for Defendant
Case 3:19-cr-00016-GMG-RWT Document17 Filed 04/10/19 Page 2 of 7 PagelD #: 46

special assessment of $5,000.00 under the Justice for Victims of Trafficking Act, Title 18, United States
Code, Section 3014(a)(3).

3. Defendant will be completely forthright and truthful with regard to all inquiries made of
him and will give signed, sworn statements and grand jury and trial testimony relative thereto. Defendant
will agree to submit to a polygraph examination if requested to do so by the United States Attorney’s
Office for the Northern District of West Virginia.

A, A. Nothing contained in any statement or any testimony given by Defendant,
pursuant to paragraph 3, will be used against him as the basis for any subsequent
prosecution. It is understood that any information obtained from Defendant in
compliance with this cooperation agreement will be made known to the sentencing
court; however, pursuant to Guideline 1B1.8, such information may not be used by
the Court in determining Defendant’s applicable guideline range.

B. This agreement does not prevent Defendant. from being prosecuted for any
violations of other Federal and state laws he may have committed should evidence
of any such violations be obtained from an independent legitimate source, separate
and apart from that information and testimony being provided by him pursuant to
this agreement.

C; In addition, nothing contained in this agreement shall prevent the United States
from prosecuting Defendant for perjury or the giving of a false statement to a
federal agent, if such a situation should occur by virtue of his fulfilling the
conditions of paragraph 3 above.

a; At final disposition, the United States will advise the Court of Defendant’s forthrightness
and truthfulness, or failure to be forthright and truthful, and ask the Court to give the same such weight as
the Court deems appropriate.

6. There have been no representations whatsoever by any agent or employee of the United
States, or any other law enforcement agency, or Defendant’s counsel as to what the final disposition in
this matter should and will be. This agreement includes nonbinding recommendations by the United
States, pursuant to Rule 11(c)(1)(B): however, Defendant understands that the Court is not bound by these
sentence recommendations, and that Defendant has no right to withdraw a guilty plea if the Court does
not follow the sentencing recommendations set forth in this plea agreement.

bon WL 4/219

 

 

 

 

Benjamin Riley Campbell Date
Defendant
4 _ fp — y-~Q-17
€hael Santa Barbara, Esq. Date

Counsel for Defendant
 
   

Case 3:19-cr-00016-GMG-RWT Document17 Filed 04/10/19 Page 3 of 7 PagelD #: 47

Ff The United States will make the following nonbinding recommendations:

A. If, in the opinion of the United States Attorney’s Office, Defendant accepts
responsibility and if the probation office recommends a two-level reduction for
“acceptance of responsibility,” as provided by Guideline 3E1.1, then the United
States will concur in and make such recommendation;

B. Should Defendant give timely and complete information about his own criminal
involvement and provide timely notice of his intent to plead guilty, thereby
permitting the United States to avoid trial preparation and if he complies with all
the requirements of this agreement, and if the Defendant is eligible under the
“Guidelines,” then United States will recommend an additional one level
reduction, so long as Defendant executes the plea agreement on or before
Wednesday, April 3, 2019 and returns an executed copy to the United States by
that day;

. The United States will recommend that any sentence of incarceration imposed
should be at the low-end of the applicable guideline range.

8. If in the opinion of the United States, the Defendant either engages in conduct defined
under the Applicable Notes of Guideline 3C1.1, fails to cooperate as promised, or violates any other
provision of this plea agreement, then the United States will not be bound to make the foregoing
recommendations, and the Defendant will not have the right to withdraw the plea.

9. Pursuant to Sections 6B1.4 and 1B1.3 of the Guidelines, the parties hereby stipulate and agree as
follows: On or about May 14, 2018, Benjamin Campbell knowingly possessed images of child
pornography. A lawful search of Benjamin Campbell’s LG G5 cellular phone found child
pornography, including images of prepubescent minors under twelve years of age. Within the
collection were 14 videos and 9 photographs of unambiguous images of child pornography. Mr.
Campbell chatted via the “LiveMe” app with girls between the ages of 10 and 16. Two female
victims are identified with one living in Florida (age 10) and one living in Georgia (age 12).
Campbell solicited topless images from each girl, receiving child pornographic images from both.

The parties understand that pursuant to Section 6B1.4(d), the Court is not bound by the above

stipulation and is not required to accept the same. Defendant understands and agrees that should the Court
not accept the above stipulation, Defendant will not have the right to withdraw his plea of guilty.

Bh, oyPaowy U/ 2/19

 

 

Benjamin Riley Campbéll Date
Defendant
Pe tn _ re
ichael Santa Barbara, Esq. Date

Counsel for Defendant
Case 3:19-cr-00016-GMG-RWT Document17 Filed 04/10/19 Page 4 of7 PagelD #: 48

10. Defendant is aware that 18 U.S.C. § 3742 affords a Defendant the right to appeal the
sentence imposed. Acknowledging this, and in exchange for the concessions made by the United States in
this plea agreement, Defendant waives the following rights:

A. Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any other statute or
constitutional provision, to appeal the Defendant’s conviction on any ground whatsoever. This
includes a waiver of all rights to appeal the Defendant’s conviction on the ground that the
statute(s) to which the defendant is pleading guilty is unconstitutional, or on the ground that
the admitted conduct does not fall within the scope of the statute(s).

B. The Defendant knowingly and expressly waives all rights conferred by 18 U.S.C. § 3742 to
appeal whatever sentence is imposed (including any fine, term of supervised release, or order
of restitution) for any reason (including the establishment of the advisory sentencing guidelines
range, the determination of the defendant’s criminal history, the weighing of the sentencing
factors, and any constitutional challenges to the calculation and imposition of any term of
imprisonment, fine, order of forfeiture, order of restitution, and term or condition of supervised
release).

C. To challenge the conviction or the sentence which is within the maximum provided in the
statute of conviction or the manner in which it was determined in any post conviction
proceeding, including any proceeding under 28 U.S.C. § 2255,

Nothing in this paragraph, however, will act as a bar to Defendant perfecting any legal remedies
he may otherwise have on appeal or collateral attack respecting claims of ineffective assistance of counsel
or prosecutorial misconduct. Defendant agrees that there is currently no known evidence of ineffective
assistance of counsel or prosecutorial misconduct.

This waiver of appellate rights is not intended to represent the Defendant’s estimation of what an
appropriate or reasonable sentence would or should be. Nor does this waiver of rights prevent Defendant
from arguing for a sentence below the aforementioned adjusted advisory Guideline offense level at
sentencing. The United States waives its right to appeal any sentence within the applicable advisory
Guideline range. Both parties have the right during any appeal to argue in support of the sentence.

11. The United States reserves the right to provide to the Court and the United States Probation
Office, in connection with any presentence investigation that may be ordered pursuant to Rule 32(c) of
the Federal Rules of Criminal Procedure, or in connection with the imposition of sentence should the
Court, pursuant to Rule 32(c)(1), not order a presentence investigation, relevant information, including

“bon Cy Ye TIZLAY

 

 

 

 

Benjamin Riley Campbéll Date
Defendant

ZA—Ylfi— Y-2-/9
MéChael Santa Batbara, Esq. Date

Counsel for Defendant
Case 3:19-cr-00016-GMG-RWT Document17 Filed 04/10/19 Page 5 of7 PagelD #: 49

information regarding Defendant’s background, criminal record, the offense charged in the Information
and other pertinent data appearing at Rule 32(c)(2) of the Federal Rules of Criminal Procedure, as will
enable the Court to exercise its sentencing discretion. The United States also retains the right to respond
to any questions raised by the Court, to correct any inaccuracies or inadequacies in the anticipated
presentence investigation report to be prepared by the Probation Office of the Court, and to respond to
any written or oral statements made by the Court, by Defendant or his counsel.

12. The defendant agrees that all monetary penalties imposed by the Court will be due and
payable immediately and subject to immediate enforcement by the United States as provided in 18 U.S.C.
§ 3613. Furthermore, the defendant agrees to provide all requested financial information to the United
States and the U.S. Probation Office, and agrees to participate in a pre-sentencing debtor examination if
requested by the U.S. Attorney’s Office. The defendant also authorizes the Financial Litigation Unit in
the U.S. Attorney’s Office to access the defendant’s credit report from any major credit reporting agency
prior to sentencing in order to assess his financial condition for sentencing purposes. The defendant agrees
to complete a financial statement, under penalty of perjury, and to submit the financial statement on the
date specified and in accordance with instructions provided by the U.S. Attorney’s Office. The defendant
further agrees that any schedule of payments imposed by the Court represents the defendant’s minimal
financial obligation and shall not constitute the only method available to the United States to enforce or
collect any criminal monetary penalty judgment. If the defendant is sentenced to a period of incarceration,
the defendant agrees to participate in the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program, even if the Court does not specifically direct participation. In addition, the defendant agrees that
the United States, through the Financial Litigation Unit, may submit any unpaid criminal monetary penalty
to the United States Treasury for offset in accordance with the Treasury Offset Program, regardless of the
defendant’s payment status or history at that time.

In order to pay any outstanding criminal monetary penalties, the defendant agrees to a voluntary
garnishment of 25% of all nonexempt net disposable earnings from any job or employment, to be withheld
from his wages, salary or commissions, without prior demand for payment under the Federal Debt
Collection Procedures Act, 28 U.S.C. § 3205. The defendant hereby also waives any exceptions that may
be applicable under the Consumer Credit Protection Act, 15 U.S.C. § 1673.

13. Defendant understands that the United States Sentencing Guidelines are now advisory and
no longer mandatory. It is therefore understood that the sentencing court may ascertain and impose a
sentence below or above the applicable Guideline range, so long as that sentence is reasonable and within
the statutory maximum specified in Title 18 of the United States Code for the offenses of conviction.

Nin Cf 4/2/14

 

 

 

 

Benjamin Riley Campbell Date
Defendant

posge Y->-/7
Michael Santa Barbara, Esq. Date

Counsel for Defendant
Case 3:19-cr-00016-GMG-RWT Document 17 Filed 04/10/19 Page 6 of 7 PagelD #: 50

14. If Defendant’s plea is not accepted by the Court or is later set aside or if he breaches any
part of this Agreement, then the Office of the United States Attorney will have the right to withdraw any
sentencing recommendations and/or to void this Agreement.

iS: Defendant understands that the forfeiture of property will be part of the sentence imposed
in this case and agrees to the forfeiture of all property encompassed in the charging instrument’s Forfeiture
Allegation. Defendant stipulates to the existence of the requisite forfeiture nexus between the offense
conduct underlying this agreement and the following specified property, which is property used or
intended to be used to commit or to promote the commission of such offense, or is a visual depiction
described in Section 2251, 2251A, 2252, 2252A, 2252B, or 2260 of Chapter 110 of Title 18, or is any
book, magazine, periodical, film, videotape, or cellular phone or other matter which contains any such
visual depiction, which was produced, transported, mailed, shipped or received in violation of Chapter
110 of Title 18: images, DVDs, and electronic devices seized from the defendant.

Defendant warrants that he is the owner of the property listed above and understands that the
property will be forfeited and destroyed. Defendant hereby waives all interest in any property subject to
this plea agreement in any administrative or judicial forfeiture proceeding, whether criminal or civil, state
or federal. Defendant also agrees to consent to the entry of orders of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the
forfeiture in the charging instrument, the announcement of the forfeiture at sentencing, and the
incorporation of the forfeiture in the judgment. Defendant agrees to take all steps as requested by the
United States to pass clear title to forfeitable assets to the United States, and to testify truthfully in any
judicial forfeiture proceeding.

Defendant also waives all constitutional and statutory challenges in any manner (including direct
appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with this plea
agreement on any grounds, including that the forfeiture constitutes an excessive fine or punishment.
Defendant further waives any failure by the Court to advise the defendant of the applicable forfeiture at
the time the guilty plea is accepted as required by Rule 11(b)(1)(J).

16. Defendant has been advised and understands that he will be required to register as a sex
offender under the Sex Offender Registration and Notification Act, a federal law, and keep such
registration current in each of the following jurisdictions: the location of the defendant’s residence; the
location of Defendant’s employment; and, if the defendant is a student, the location of Defendant’s school.
Registration will require that the defendant provide information that includes name, address of residence,
and the names and addresses of any places where the defendant will be employed or a student. The
defendant further understands that he must update his registrations within three business days after any

Ay Y /L/I

 

 

 

 

 

Benjamin Riley ampbell’ Date

Defendant

aV a Y-O~19
Michael Santa Barbara, Esq. Date

* Counsel for Defendant
Case 3:19-cr-00016-GMG-RWT Document17 Filed 04/10/19 Page 7 of 7 PagelD#: 51

change of name, residence, employment, or student status. Defendant understands that failure to comply
with these obligations subjects him to prosecution for Failure to Register [18 U.S.C. §2250], a federal
felony offense.

17. The above 16 paragraphs constitute the entire agreement between Defendant and the
United States of America in this matter. There are no agreements, understandings, or promises
between the parties other than those contained in this Agreement.

Very truly yours,

WILLIAM J. POWELL
United States Attorney

 
    

Kfmberley D. Crokett
Assistant UnitedStates Attorney

As evidenced by my signature at the bottom of the 7 pages of this letter agreement, I have read and
understand the provisions of each paragraph herein and, hereby, fully approve of each provision.

on On LD U/2 LLY

 

 

 
 

 

 

Benjamin Riley Carhpbell Date
Defendant

7) y-2-/9
Michael Santé Barbara, Esq. Date

Counsel for Defendant
